OPINION — AG — ** LEASE PURCHASE — COUNTY — COUNTY PURCHASING AGENT ** (1) THE LEASE PURCHASE OF REAL PROPERTY BY THE BOARD OF COUNTY COMMISSIONERS DOES 'NOT' HAVE TO BE ADMINISTRATED BY THE COUNTY PURCHASING AGENT UNDER THE REQUIREMENTS OF 19 O.S. 1500 [19-1500] ET SEQ. (2) A COUNTY MAY 'NOT' USE THE STATE'S MATCHING FUNDS FROM THE COUNTY JAIL IMPROVEMENT FUND, 57 O.S. 66 [57-66], 57 O.S. 67 [57-67], TO MAKE MONTHLY LEASE PAYMENTS ON A LEASE PURCHASE AGREEMENT CONCERNING A COUNTY JAIL. SUCH FUNDS ARE AVAILABLE ONLY FOR THE RENOVATION OF EXISTING JAILS OR FOR THE CONSTRUCTION OF NEW JAILS AND NOT FOR THE MONTHLY LEASE PAYMENTS. (REAL PROPERTY, REAL ESTATE, LEASE, COUNTY JAILS, RENT) CITE: 19 O.S. 339 [19-339], 19 O.S. 1500 [19-1500], 19 O.S. 1501 [19-1501], 19 O.S. 1505 [19-1505], 62 O.S. 430.1 [62-430.1] [62-430.1] (GUY L. HURST)